
	
		One Hundred Tenth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Thursday, the fourth
		day of January, two thousand and seven
		S. 2271
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To authorize State and local governments to
		  divest assets in companies that conduct business operations in Sudan, to
		  prohibit United States Government contracts with such companies, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sudan Accountability and Divestment
			 Act of 2007.
		2.DefinitionsIn this Act:
			(1)Appropriate congressional
			 committeesThe term
			 appropriate congressional committees means—
				(A)the Committee on Banking, Housing, and
			 Urban Affairs, the Committee on Foreign Relations, and the Select Committee on
			 Intelligence of the Senate; and
				(B)the Committee on Financial Services, the
			 Committee on Foreign Affairs, and the Permanent Select Committee on
			 Intelligence of the House of Representatives.
				(2)Business operationsThe term business operations
			 means engaging in commerce in any form in Sudan, including by acquiring,
			 developing, maintaining, owning, selling, possessing, leasing, or operating
			 equipment, facilities, personnel, products, services, personal property, real
			 property, or any other apparatus of business or commerce.
			(3)Executive agencyThe term executive agency has
			 the meaning given the term in section 4 of the Office of Federal Procurement
			 Policy Act (41 U.S.C. 403).
			(4)Government of SudanThe term Government of
			 Sudan—
				(A)means the government in Khartoum, Sudan,
			 which is led by the National Congress Party (formerly known as the National
			 Islamic Front) or any successor government formed on or after October 13, 2006
			 (including the coalition National Unity Government agreed upon in the
			 Comprehensive Peace Agreement for Sudan); and
				(B)does not include the regional government of
			 southern Sudan.
				(5)Marginalized populations of
			 SudanThe term
			 marginalized populations of Sudan refers to—
				(A)adversely affected groups in regions
			 authorized to receive assistance under section 8(c) of the Darfur Peace and
			 Accountability Act (Public Law 109–344; 50 U.S.C. 1701 note); and
				(B)marginalized areas in Northern Sudan
			 described in section 4(9) of such Act.
				(6)Military equipmentThe term military equipment
			 means—
				(A)weapons, arms, military supplies, and
			 equipment that readily may be used for military purposes, including radar
			 systems or military-grade transport vehicles; or
				(B)supplies or services sold or provided
			 directly or indirectly to any force actively participating in armed conflict in
			 Sudan.
				(7)Mineral extraction activitiesThe term mineral extraction
			 activities means exploring, extracting, processing, transporting, or
			 wholesale selling or trading of elemental minerals or associated metal alloys
			 or oxides (ore), including gold, copper, chromium, chromite, diamonds, iron,
			 iron ore, silver, tungsten, uranium, and zinc.
			(8)Oil-related activities
				(A)In generalExcept as provided in subparagraph (B), the
			 term oil-related activities means—
					(i)exporting, extracting, producing, refining,
			 processing, exploring for, transporting, selling, or trading oil; and
					(ii)constructing, maintaining, or operating a
			 pipeline, refinery, or other oilfield infrastructure.
					(B)ExclusionsA person shall not be considered to be
			 involved in an oil-related activity if—
					(i)the person is involved in the retail sale
			 of gasoline or related consumer products in Sudan but is not involved in any
			 other activity described in subparagraph (A); or
					(ii)the person is involved in leasing, or owns,
			 rights to an oil block in Sudan but is not involved in any other activity
			 described in subparagraph (A).
					(9)PersonThe term person means—
				(A)a natural person, corporation, company,
			 business association, partnership, society, trust, any other nongovernmental
			 entity, organization, or group;
				(B)any governmental entity or instrumentality
			 of a government, including a multilateral development institution (as defined
			 in section 1701(c)(3) of the International Financial Institutions Act (22
			 U.S.C. 262r(c)(3))); and
				(C)any successor, subunit, parent company or
			 subsidiary of any entity described in subparagraph (A) or (B).
				(10)Power production activitiesThe term power production
			 activities means any business operation that involves a project
			 commissioned by the National Electricity Corporation of Sudan or other similar
			 entity of the Government of Sudan whose purpose is to facilitate power
			 generation and delivery, including establishing power-generating plants or
			 hydroelectric dams, selling or installing components for the project, or
			 providing service contracts related to the installation or maintenance of the
			 project.
			(11)StateThe term State means each of
			 the several States, the District of Columbia, the Commonwealth of Puerto Rico,
			 the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of
			 the Northern Mariana Islands.
			(12)State or local governmentThe term State or local
			 government includes—
				(A)any State and any agency or instrumentality
			 thereof;
				(B)any local government within a State, and
			 any agency or instrumentality thereof;
				(C)any other governmental instrumentality;
			 and
				(D)any public institution of higher education
			 within the meaning of the Higher Education Act of 1965 (20 U.S.C. 1001 et
			 seq.).
				3.Authority of State and local governments to
			 divest from certain companies directly invested in certain Sudanese
			 sectors
			(a)Sense of CongressIt is the sense of Congress that the United
			 States Government should support the decision of any State or local government
			 to divest from, or to prohibit the investment of assets of the State or local
			 government in, a person that the State or local government determines poses a
			 financial or reputational risk.
			(b)Authority To divestNotwithstanding any other provision of law,
			 a State or local government may adopt and enforce measures that meet the
			 requirements of subsection (e) to divest the assets of the State or local
			 government from, or prohibit investment of the assets of the State or local
			 government in, persons that the State or local government determines, using
			 credible information available to the public, are conducting or have direct
			 investments in business operations described in subsection (d).
			(c)Notice to Department of
			 JusticeNot later than 30
			 days after adopting a measure pursuant to subsection (b), a State or local
			 government shall submit written notice to the Attorney General describing the
			 measure.
			(d)Business operations described
				(1)In generalBusiness operations described in this
			 subsection are business operations in Sudan that include power production
			 activities, mineral extraction activities, oil-related activities, or the
			 production of military equipment.
				(2)ExceptionsBusiness operations described in this
			 subsection do not include business operations that the person conducting the
			 business operations can demonstrate—
					(A)are conducted under contract directly and
			 exclusively with the regional government of southern Sudan;
					(B)are conducted under a license from the
			 Office of Foreign Assets Control, or are expressly exempted under Federal law
			 from the requirement to be conducted under such a license;
					(C)consist of providing goods or services to
			 marginalized populations of Sudan;
					(D)consist of providing goods or services to
			 an internationally recognized peacekeeping force or humanitarian
			 organization;
					(E)consist of providing goods or services that
			 are used only to promote health or education; or
					(F)have been voluntarily suspended.
					(e)RequirementsAny measure taken by a State or local
			 government under subsection (b) shall meet the following requirements:
				(1)NoticeThe State or local government shall provide
			 written notice and an opportunity to comment in writing to each person to whom
			 a measure is to be applied.
				(2)TimingThe measure shall apply to a person not
			 earlier than the date that is 90 days after the date on which written notice is
			 provided to the person under paragraph (1).
				(3)ApplicabilityThe measure shall not apply to a person
			 that demonstrates to the State or local government that the person does not
			 conduct or have direct investments in business operations described in
			 subsection (d).
				(4)Sense of Congress on avoiding erroneous
			 targetingIt is the sense of
			 Congress that a State or local government should not adopt a measure under
			 subsection (b) with respect to a person unless the State or local government
			 has made every effort to avoid erroneously targeting the person and has
			 verified that the person conducts or has direct investments in business
			 operations described in subsection (d).
				(f)DefinitionsIn this section:
				(1)InvestmentThe investment of assets, with
			 respect to a State or local government, includes—
					(A)a commitment or contribution of
			 assets;
					(B)a loan or other extension of credit of
			 assets; and
					(C)the entry into or renewal of a contract for
			 goods or services.
					(2)Assets
					(A)In generalExcept as provided in subparagraph (B), the
			 term assets refers to public monies and includes any pension,
			 retirement, annuity, or endowment fund, or similar instrument, that is
			 controlled by a State or local government.
					(B)ExceptionThe term assets does not
			 include employee benefit plans covered by title I of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1001 et seq.).
					(g)NonpreemptionA measure of a State or local government
			 authorized under subsection (b) is not preempted by any Federal law or
			 regulation.
			(h)Effective date
				(1)In generalExcept as provided in paragraph (2), this
			 section applies to measures adopted by a State or local government before, on,
			 or after the date of the enactment of this Act.
				(2)Notice requirementsSubsections (c) and (e) apply to measures
			 adopted by a State or local government on or after the date of the enactment of
			 this Act.
				4.Safe harbor for changes of investment
			 policies by asset managers
			(a)In generalSection 13 of the Investment Company Act of
			 1940 (15 U.S.C.
			 80a–13) is amended by adding at the end the following:
				
					(c)Limitation on actions
						(1)In generalNotwithstanding any other provision of
				Federal or State law, no person may bring any civil, criminal, or
				administrative action against any registered investment company, or any
				employee, officer, director, or investment adviser thereof, based solely upon
				the investment company divesting from, or avoiding investing in, securities
				issued by persons that the investment company determines, using credible
				information that is available to the public, conduct or have direct investments
				in business operations in Sudan described in section 3(d) of the
				Sudan Accountability and Divestment Act of
				2007.
						(2)Applicability
							(A)Actions for breaches of fiduciary
				dutiesParagraph (1) does not
				prevent a person from bringing an action based on a breach of a fiduciary duty
				owed to that person with respect to a divestment or non-investment decision,
				other than as described in paragraph (1).
							(B)DisclosuresParagraph (1) shall not apply to a
				registered investment company, or any employee, officer, director, or
				investment adviser thereof, unless the investment company makes disclosures in
				accordance with regulations prescribed by the Commission.
							(3)Person
				definedFor purposes of this
				subsection the term person includes the Federal Government and any
				State or political subdivision of a
				State.
						.
			(b)SEC regulationsNot later than 120 days after the date of
			 the enactment of this Act, the Securities and Exchange Commission shall
			 prescribe regulations, in the public interest and for the protection of
			 investors, to require disclosure by each registered investment company that
			 divests itself of securities in accordance with section 13(c) of the Investment
			 Company Act of 1940. Such rules shall require the disclosure to be included in
			 the next periodic report filed with the Commission under section 30 of such Act
			 (15 U.S.C. 80a–29) following such divestiture.
			5.Sense of Congress regarding certain ERISA
			 plan investmentsIt is the
			 sense of Congress that a fiduciary of an employee benefit plan, as defined in
			 section 3(3) of the Employee Retirement Income Security Act of 1974 (29 U.S.C.
			 1002(3)), may divest plan assets from, or avoid investing plan assets in, any
			 person the fiduciary determines is conducting or has direct investments in
			 business operations in Sudan described in section 3(d) of this Act, without
			 breaching the responsibilities, obligations, or duties imposed upon the
			 fiduciary by section 404 of the Employee Retirement Income Security Act of 1974
			 (29 U.S.C. 1104), if—
			(1)the fiduciary makes such determination
			 using credible information that is available to the public; and
			(2)such divestment or avoidance of investment
			 is conducted in accordance with section 2509.94–1 of title 29, Code of Federal
			 Regulations (as in effect on the day before the date of the enactment of this
			 Act).
			6.Prohibition on United States Government
			 contracts
			(a)Certification RequirementThe head of each executive agency shall
			 ensure that each contract entered into by such executive agency for the
			 procurement of goods or services includes a clause that requires the contractor
			 to certify to the contracting officer that the contractor does not conduct
			 business operations in Sudan described in section 3(d).
			(b)Remedies
				(1)In generalThe head of an executive agency may impose
			 remedies as provided in this subsection if the head of the executive agency
			 determines that the contractor has submitted a false certification under
			 subsection (a) after the date the Federal Acquisition Regulation is amended
			 under subsection (e) to implement the requirements of this section.
				(2)TerminationThe head of an executive agency may
			 terminate a covered contract upon the determination of a false certification
			 under paragraph (1).
				(3)Suspension and debarmentThe head of an executive agency may debar
			 or suspend a contractor from eligibility for Federal contracts upon the
			 determination of a false certification under paragraph (1). The debarment
			 period may not exceed 3 years.
				(4)Inclusion on List of Parties Excluded from
			 Federal Procurement and Nonprocurement ProgramsThe Administrator of General Services shall
			 include on the List of Parties Excluded from Federal Procurement and
			 Nonprocurement Programs maintained by the Administrator under part 9 of the
			 Federal Acquisition Regulation issued under section 25 of the Office of Federal
			 Procurement Policy Act (41 U.S.C. 421) each contractor that is debarred,
			 suspended, proposed for debarment or suspension, or declared ineligible by the
			 head of an executive agency on the basis of a determination of a false
			 certification under paragraph (1).
				(5)Rule of constructionThis section shall not be construed to
			 limit the use of other remedies available to the head of an executive agency or
			 any other official of the Federal Government on the basis of a determination of
			 a false certification under paragraph (1).
				(c)Waiver
				(1)In generalThe President may waive the requirement of
			 subsection (a) on a case-by-case basis if the President determines and
			 certifies in writing to the appropriate congressional committees that it is in
			 the national interest to do so.
				(2)Reporting requirementNot later than April 15, 2008, and
			 semi-annually thereafter, the Administrator for Federal Procurement Policy
			 shall submit to the appropriate congressional committees a report on waivers
			 granted under paragraph (1).
				(d)Implementation through the Federal
			 Acquisition RegulationNot
			 later than 120 days after the date of the enactment of this Act, the Federal
			 Acquisition Regulatory Council shall amend the Federal Acquisition Regulation
			 issued pursuant to section 25 of the Office of Federal Procurement Policy Act
			 (41 U.S.C. 421) to provide for the implementation of the requirements of this
			 section.
			(e)ReportNot later than one year after the date the
			 Federal Acquisition Regulation is amended under subsection (e) to implement the
			 requirements of this section, the Administrator of General Services, with the
			 assistance of other executive agencies, shall submit to the Office of
			 Management and Budget and the appropriate congressional committees a report on
			 the actions taken under this section.
			7.Sense of Congress on efforts by other
			 countriesIt is the sense of
			 Congress that the governments of all other countries should adopt measures,
			 similar to those contained in this Act, to publicize the activities of all
			 persons that, through their financial dealings, knowingly or unknowingly enable
			 the Government of Sudan to continue to oppress and commit genocide against
			 people in the Darfur region and other regions of Sudan, and to authorize
			 divestment from, and the avoidance of further investment in, such
			 persons.
		8.Sense of Congress on peacekeeping efforts
			 in SudanIt is the sense of
			 Congress that the President should—
			(1)continue to work with other members of the
			 international community, including the Permanent Members of the United Nations
			 Security Council, the African Union, the European Union, the Arab League, and
			 the Government of Sudan to facilitate the urgent deployment of a peacekeeping
			 force to Sudan; and
			(2)bring before the United Nations Security
			 Council, and call for a vote on, a resolution requiring meaningful multilateral
			 sanctions against the Government of Sudan in response to its acts of genocide
			 against the people of Darfur and its continued refusal to allow the
			 implementation of a peacekeeping force in Sudan.
			9.Sense of Congress on the international
			 obligations of the United StatesIt is the sense of Congress that nothing in
			 this Act—
			(1)conflicts with the international
			 obligations or commitments of the United States; or
			(2)affects article VI, clause 2, of the
			 Constitution of the United States.
			10.Reports on sanctions in support of peace in
			 Darfur
			(a)In generalThe Secretary of State and the Secretary of
			 the Treasury shall submit to the appropriate congressional committees a report
			 assessing the effectiveness of sanctions imposed with respect to Sudan at the
			 time the Secretary of State and the Secretary of the Treasury submits reports
			 required under—
				(1)the Sudan Peace Act (Public Law 107–245; 50
			 U.S.C. 1701 note);
				(2)the Comprehensive Peace in Sudan Act of
			 2004 (Public Law 108–497; 50 U.S.C. 1701 note); and
				(3)the Darfur Peace and Accountability Act of
			 2006 (Public Law 109–344; 50 U.S.C. 1701 note).
				(b)Additional report by the Secretary of the
			 TreasuryThe Secretary of the
			 Treasury shall submit to the appropriate congressional committees a report
			 assessing the effectiveness of sanctions imposed with respect to Sudan under
			 the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) at the
			 time the President submits the reports required by section 204(c) of such Act
			 (50 U.S.C. 1703(c)) with respect to Executive Order 13,067 (50 U.S.C. 1701
			 note; relating to blocking property of persons in connection with the conflict
			 in Sudan's region of Darfur).
			(c)ContentsThe reports required by subsections (a) and
			 (b) shall include—
				(1)a description of each sanction imposed
			 under a law or executive order described in subsection (a) or (b);
				(2)the name of the person subject to the
			 sanction, if any; and
				(3)whether or not the person subject to the
			 sanction is also subject to sanctions imposed by the United Nations.
				11.Repeal of reporting
			 requirementSection 6305 of
			 the U.S. Troop Readiness, Veterans' Care, Katrina Recovery, and Iraq
			 Accountability Appropriations Act, 2007 (Public Law 110–28; 121 Stat. 172) is
			 repealed.
		12.TerminationThe provisions of sections 3, 4, 5, 6, and
			 10 shall terminate 30 days after the date on which the President has certified
			 to Congress that the Government of Sudan has honored its commitments to—
			(1)abide by United Nations Security Council
			 Resolution 1769 (2007);
			(2)cease attacks on civilians;
			(3)demobilize and demilitarize the Janjaweed
			 and associated militias;
			(4)grant free and unfettered access for
			 delivery of humanitarian assistance; and
			(5)allow for the safe and voluntary return of
			 refugees and internally displaced persons.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
